


Exhibit 10.66

 

GLOBAL POWER EQUIPMENT GROUP INC.

PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT

 

Notice of Restricted Share Unit Award

 

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Global Power Equipment Group Inc.
2015 Equity Incentive Plan (the “Plan”) and this Performance-Based Restricted
Share Unit Agreement (the “Agreement”), the Number of Restricted Share Units set
forth below, as of the Date of Grant set forth below.  Capitalized terms used in
this Agreement without definition shall have the meanings assigned to them in
the Plan.

 

Name of Grantee:

 

 

 

Date of Grant:

August 5, 2016

 

 

Number of Restricted Share Units:

 

 

 

Vesting Dates:

March 30, 2017 and March 30, 2018

 

 

Performance Period:

The five-year period ending on the fifth anniversary of the Date of Grant.

 

 

Performance Objective:

Achievement of a trading price per Share greater than or equal to $5.50 for any
period of 30 consecutive trading days during the Performance Period.

 

Terms of Agreement

 

1.                                      Grant of Restricted Share Units. 
Subject to and upon the terms, conditions, and restrictions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee as of the
Date of Grant, the Number of Restricted Share Units set forth above (the
“Restricted Share Units”).  Each Restricted Share Unit shall represent the
contingent right to receive one Share and shall at all times be equal in value
to one Share. The Restricted Share Units shall be credited in a book entry
account established for the Grantee until payment of vested Restricted Share
Units in accordance with Section 4 hereof.

 

2.                                      Vesting of Restricted Share Units.

 

(a)                                 In General.  Subject to the Grantee’s
compliance with the restrictions of Section 8 hereof, or the terms of the
Restrictive Covenants Agreement (as defined in Section 8) or of any separately
executed covenant not to compete with the Company, as applicable, and the
achievement of the Performance Objective, the Restricted Share Units shall
become vested as follows:

 

(i)                                     Performance Objective Achieved By
March 30, 2017.  If the Performance Objective is achieved on or prior to
March 30, 2017 (as certified by the Committee), the Restricted Share Units shall
vest in two equal installments (each consisting of one-half of the Restricted
Share Units) on each of the applicable Vesting Dates set forth above, provided
that the Grantee shall have remained in the continuous employ of the Company or
a Subsidiary through the applicable Vesting Date.

 

--------------------------------------------------------------------------------


 

(ii)                                  Performance Objective Achieved After
March 30, 2017 and By March 30, 2018.  If the Performance Objective is achieved
after March 30, 2017 and on or prior to March 30, 2018 (as certified by the
Committee), the Restricted Share Units shall vest in two equal installments
(each consisting of one-half of the Restricted Share Units) on the date that the
Performance Objective is achieved and on March 30, 2018, respectively, provided
that the Grantee shall have remained in the continuous employ of the Company or
a Subsidiary through each such date.

 

(iii)                               Performance Objective Achieved After
March 30, 2018.  If the Performance Objective is achieved after March 30, 2018
and during the Performance Period (as certified by the Committee), the
Restricted Share Units shall vest in full on the date that the Performance
Objective is achieved, provided that the Grantee shall have remained in the
continuous employ of the Company or a Subsidiary through the date that the
Performance Objective is achieved.

 

(b)                                 Continuous Employment.  For purposes of this
Section 2, the continuous employment of the Grantee with the Company and its
Subsidiaries shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company and its
Subsidiaries, by reason of the transfer of his employment among the Company and
its Subsidiaries.

 

(c)                                  Involuntary Termination or Termination for
Good Reason.  If, during the Performance Period and prior to the achievement of
the Performance Objective, the Grantee’s employment with the Company or a
Subsidiary is terminated (x) by the Company or a Subsidiary without Cause (as
defined in the Plan) or by reason of the Grantee’s Disability (as defined in the
long-term disability plan of the Company or a Subsidiary applicable to the
Grantee), (y) by the Grantee for Good Reason (as defined in the Plan), or (z) as
a result of the Grantee’s death, then, except as otherwise provided in
Section 13, and provided that, within forty-five (45) days after such
termination, the Grantee (or the Grantee’s estate, beneficiary or other
successor) shall have executed and delivered a release of claims in a form
provided by the Company and such release of claims shall have become effective
and irrevocable in accordance with its terms, the Grantee shall become vested in
a number of Restricted Share Units equal to the product of: (i) either (A) the
full number of Restricted Share Units, if such termination occurs after
March 30, 2018, or (B) the number of Restricted Share Units that would have
become vested under this Agreement (assuming that the Performance Objective had
been achieved by the date of termination) had the Grantee remained employed with
the Company or a Subsidiary through the Vesting Date immediately following the
date on which the Grantee’s employment terminated, multiplied by (ii) a
fraction, the numerator of which is the number of days of continuous employment
completed by the Grantee during the Performance Period (or during such shorter
portion of the Performance Period ending on the date on which the Performance
Objective is achieved), and the denominator of which is 1,825 (or such smaller
number of days in the portion of the Performance Period ending on the date on
which the Performance Objective is achieved).

 

(d)                                 Change in Control.  The provisions of
Section 21 of the Plan shall apply in the event of a Change in Control.

 

3.                                      Forfeiture of Restricted Share Units.

 

(a)                                 Forfeiture of Unvested Awards.  The
Restricted Share Units that have not yet vested pursuant to Section 2 (and any
right to unpaid Dividend Equivalents under Section 7 with respect to the
Restricted Share Units), shall be forfeited automatically without further action
or notice if (i) the Grantee ceases to be employed by the Company or a
Subsidiary prior to a Vesting Date, except as otherwise provided in
Section 2(c) or 2(d); (ii) the Grantee breaches any of the restrictions of
Section 8 hereof, the Restrictive Covenants Agreement or of any separately
executed covenant not to compete with

 

2

--------------------------------------------------------------------------------


 

the Company, as applicable; or (iii) the Company fails to achieve the
Performance Goal during the Performance Period.

 

(b)                                 Repayment of Awards.  The Restricted Share
Units shall be subject to the provisions of Section 20 of the Plan regarding
forfeiture and repayment of awards in the event of (i) the Grantee engaging in
Detrimental Activity, (ii) the Grantee’s breach of any of the restrictions of
Section 8 hereof, the Restrictive Covenants Agreement (as defined herein) or of
any separately executed covenant not to compete with the Company, as applicable,
or (iii) as provided pursuant to the Company’s Compensation Recovery Policy. 
Clause (iii) of the immediately preceding sentence shall be construed as a
return of consideration due to your violation of your promises under Section 8
of this Agreement, the Restrictive Covenants Agreement or any separately
executed covenant not to compete with the Company, as applicable, and not as a
liquidated damages clause.  Nothing contained herein shall eliminate, reduce or
compromise (x) the Company’s right to assert that the restrictions provided for
in Section 8 of this Agreement, the Restrictive Covenants Agreement or any
separately executed covenant not to compete with the Company, as applicable, are
fully enforceable as written, or as modified by a court of competent
jurisdiction as provided therein, (y) the application of temporary or permanent
injunctive relief as a fully appropriate and applicable remedy to enforce the
restrictions as provided therein, or (z) the Company’s right to pursue other
remedies at law or in equity.  This Section 3(b) shall survive and continue in
full force in accordance with its terms and the terms of the Plan
notwithstanding any termination of the Grantee’s employment or the payment of
the Restricted Share Units as provided herein.

 

4.                                      Payment.  Except as otherwise provided
in Section 14 of this Agreement, the Company shall deliver to the Grantee the
Shares underlying any vested Restricted Share Units within seventy (70) days
after the applicable date that such Restricted Share Units become vested
pursuant to Section 2 of this Agreement.

 

5.                                      Transferability.  The Restricted Share
Units may not be transferred, assigned, pledged or hypothecated in any manner,
or be subject to execution, attachment or similar process, by operation of law
or otherwise, unless otherwise provided under the Plan. Any purported transfer
or encumbrance in violation of the provisions of this Section 5 shall be void,
and the other party to any such purported transaction shall not obtain any
rights to or interest in such Restricted Share Units.

 

6.                                      Dividend, Voting and Other Rights.  The
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in any Shares as a result of this award
of Restricted Share Units, unless and until Shares have been delivered to the
Grantee hereunder in accordance with Section 4 hereof.  The obligations of the
Company under this Agreement will be merely that of an unfunded and unsecured
promise of the Company to deliver Shares in the future, and the rights of the
Grantee will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under this Agreement.

 

7.                                      Payment of Dividend Equivalents.  Upon
payment of a vested Restricted Share Unit, the Grantee shall be entitled to a
cash payment (without interest) equal to the aggregate cash dividends declared
and payable with respect to one (1) Share for each record date that occurs
during the period beginning on the Date of Grant and ending on the date the
vested Restricted Share Unit is paid (the “Dividend Equivalent”).  The Dividend
Equivalents shall be forfeited to the extent that the underlying Restricted
Share Unit is forfeited and shall be paid to the Grantee, if at all, at the same
time that the related vested Restricted Share Unit is paid to the Grantee in
accordance with Section 4 above.

 

8.                                      Non-Solicitation; Confidentiality;
Ownership of Work Product.  In the event that the Grantee is a party to one or
more separately executed agreements with the Company, the terms of which
restrict (w) the Grantee’s ability to solicit customers of the Company, (x) the
Grantee’s ability to solicit

 

3

--------------------------------------------------------------------------------


 

employees of the Company, (y) the Grantee’s ability to use or disclose
confidential information or trade secrets of the Company, or (z) the ownership
of works (collectively, the “Restrictive Covenants Agreement”), then the terms
of such applicable restriction or restrictions in the Restrictive Covenants
Agreement shall govern in lieu of the corresponding restriction or restrictions
set forth in Sections 8(a), 8(b), 8(c) or 8(d) hereof, respectively.  In
consideration of, and as a condition to, the Grantee’s employment by the
Company, the grant of the Restricted Share Units, a portion of the compensation
and other benefits to be paid to the Grantee during such employment, the
potential disclosure to the Grantee of Confidential Information (as hereinafter
defined) in connection with such employment and other good and valuable
consideration, the Grantee and the Company agree as follows:

 

(a)                                 Non-Solicitation of Customers.  During the
Grantee’s employment by the Company and for one (1) year after the date the
Grantee’s employment ends for any reason (the “Restricted Period”), the Grantee
hereby covenants and agrees that the Grantee shall not (in a capacity where the
Grantee could use specialized knowledge, training, skill or expertise,
Confidential Information (as defined herein), or customer contacts or
information obtained from the Company to the detriment of the Company), either
directly or indirectly, individually, on behalf of or in concert with others, or
as an owner, a shareholder, partner, director, officer, employee, agent or
advisor of any business or entity, undertake or engage in any of the following
activities without the prior written consent of the Company: solicit, call on or
in any manner cause or attempt to cause any Customer (as defined herein) to
divert, terminate, limit, modify or fail to enter into any existing or potential
business relationship with the Company.  For purposes of this Section 8(a),
“Customer” shall mean any customer or client of the Company that (i) the Grantee
solicited during the 12-month period prior to termination of the Grantee’s
employment with the Company, (ii) the Grantee knows to have done business with
the Company during the 12-month period prior to termination of the Grantee’s
employment, or (iii) the Grantee had been provided or had access to Confidential
Information during the Grantee’s employment with the Company.

 

(b)                                 Non-Solicitation of Employees.  During the
Restricted Period, the Grantee hereby covenants and agrees that the Grantee
shall not (either directly or indirectly, individually, on behalf of or in
concert with others, or as an owner, shareholder, partner, director, officer,
employee, agent or advisor of any business or entity) solicit, recruit, induce,
entice, endeavor or assist in any effort to cause any person employed by the
Company to end such person’s employment with the Company (whether or not such
person would commit a breach of contract by accepting such other employment).

 

(c)                                  Confidentiality.

 

(i)                                     The Grantee acknowledges that in the
course of the Grantee’s employment by the Company,  the Grantee will be exposed
to considerable proprietary, confidential and trade secret information relating
to the  business and  operations of the Company.  The Grantee understands that
the Company has expended, and will continue to expend time, money, and effort to
develop and maintain its confidential, proprietary and trade secret information
which, if misused or disclosed, could be harmful to the Company’s business and
could cause the Company to lose its competitive edge in the marketplace.  The
Grantee understands that the Company desires to protect its business and to
avoid competition with the Grantee in the event that the Grantee ever leaves the
employ of the Company, whether voluntarily or involuntarily.

 

(ii)                                  During the Grantee’s employment by the
Company, and after termination of the Grantee’s employment with the Company, for
any reason, whether voluntary or involuntary, the Grantee will hold in a
fiduciary capacity for the benefit of the Company all information, knowledge or
data relating to the Company or any of its businesses which the Company
considers to be proprietary, trade secret or confidential that the Grantee
obtains or has previously obtained during the Grantee’s employment by the
Company and that is not public knowledge (other than as a result of the
Grantee’s

 

4

--------------------------------------------------------------------------------


 

violation of this provision), including but not limited to the Company’s
technology, business plans, business processes, methods of operations, customer
information, including contacts, preferences, requirements, pricing, and other
customer information, vendor information, financial information, pricing
information and strategies,  and other business relationships (“Confidential
Information”). The Grantee will not directly or indirectly use any Confidential
Information for any purpose not associated with the activities of the Company,
or communicate, divulge or disseminate Confidential Information to any person or
entity not authorized by the Company to receive it at any time during or after
the Grantee’s employment with the Company, except with the prior written consent
of the Company or as otherwise required by law or legal process.

 

(iii)                               Upon the request of the Company and, in any
event, upon the termination of the Grantee’s employment with the Company, the
Grantee shall deliver to the Company all property in the Grantee’s possession or
control belonging to the Company, including but not limited to all keys,
computers, credit cards, telephones, office equipment, software, and all
Confidential Information of the Company.  The Grantee shall return all such
information, including all memoranda, notes, records, manuals, files or other
documents in any form whatsoever (including information contained in computer or
other electronic memory or on any computer or electronic storage device),
including all copies, pertaining to the performance of the Grantee’s services
for the Company, the business of the Company, whether made or compiled by the
Grantee or provided to or obtained by the Grantee at any time during the
Grantee’s employment with the Company.  If the Company requests, the Grantee
agrees to provide written confirmation that the Grantee has returned all such
materials consistent with this provision.

 

(iv)                              The restrictions stated in this Section 8 are
in addition to and not in lieu of protections afforded to trade secrets and
confidential information under Applicable Laws.   Nothing in this Agreement is
intended to or shall be interpreted as diminishing or otherwise limiting the
Company’s right under Applicable Laws to protect its trade secrets and
confidential information.

 

(d)                                 Ownership of Work Product.

 

(i)                                     The Company shall own all Work Product
(as defined herein).  All Work Product shall be considered work made for hire by
the Grantee and owned by the Company.  The Grantee hereby irrevocably
relinquishes for the benefit of the Company any moral rights in and to the Work
Product recognized by Applicable Law.  If any of the Work Product may not, by
operation of law, be considered work made for hire by the Grantee for the
Company, or if ownership of all right, title, and interest in and to the
intellectual property rights therein shall not otherwise vest exclusively in the
Company, the Grantee hereby agrees to assign, and upon creation thereof
automatically assigns, without further consideration, the ownership of all trade
secrets, registered and unregistered copyrights under United States and
international law, copyrightable material or works, patents, patentable
inventions and other intellectual property rights therein to the Company, its
successors and assigns.  The Company shall have the right to obtain and hold in
its own name copyright registrations, trademark registrations, patents and any
other protection available in the foregoing.

 

(ii)                                  The Grantee agrees to perform, upon the
reasonable request of the Company, during or after employment such further acts
as may be necessary or desirable to transfer, perfect, and defend the Company’s
ownership of the Work Product, including but not limited to: (A) executing,
acknowledging, and delivering any requested affidavits and documents of
assignment and conveyance; (B) assisting in the preparation, prosecution,
procurement, maintenance and enforcement of all copyrights and, if applicable,
patents with respect to the Work Product in any countries; (C) providing
testimony in connection with any proceeding affecting the right, title, or
interest of the Company in any Work Product; and (D) performing any other acts
deemed necessary or desirable to carry out the purposes of this Agreement.  The
Company shall reimburse any reasonable out-of-pocket expenses incurred by the

 

5

--------------------------------------------------------------------------------


 

Grantee at the Company’s request in connection with the foregoing, including
(unless the Grantee is otherwise being compensated at the time) a reasonable and
pre-agreed per diem or hourly fee for services rendered following termination of
the Grantee’s employment.

 

(iii)                               For purposes of this Section 8, “Work
Product” means all intellectual property rights including all trade secrets,
registered and unregistered copyrights under U.S. and international law,
copyrightable material or works, patents, patentable inventions, discoveries and
improvements, and other intellectual property rights, in any technology
software, data files documentation, or other work product that relates to the
business and interests of the Company and that the Grantee conceives, develops,
creates or delivers to the Company at any time during the Grantee’s employment
with the Company.

 

(e)                                  Miscellaneous.

 

(i)                                     The Grantee acknowledges that the
restrictions, prohibitions and other provisions in this Section 8 are
reasonable, fair and equitable in scope, terms and duration, and are necessary
to protect the legitimate business interests of the Company.  The terms and
provisions of this Section 8 are intended to be separate and divisible
provisions and if, for any reason, any one or more of them is held to be invalid
or unenforceable, neither the validity nor the enforceability of any other
provision of this Agreement shall thereby be affected.  It is the intention of
the parties to this Agreement that the potential restrictions on the Grantee
imposed by Sections 8(a) and (b) be reasonable in scope and in all other
respects.  If for any reason any court of competent jurisdiction shall find any
provisions of this Section 8 unreasonable in scope or otherwise, the Grantee and
the Company agree that the restrictions and prohibitions contained herein may be
modified by a court of competent jurisdiction and shall be effective to the
fullest extent allowed under Applicable Law in such jurisdiction.  The Grantee
agrees to disclose the existence of this Agreement to any subsequent employer.

 

(ii)                                  The Grantee hereby agrees that any remedy
at law for any breach or threatened breach of the provisions of this Section 8
will be inadequate and that the Company will be entitled to injunctive relief in
addition to any other remedy the Company might have under this Agreement.  The
Grantee hereby expressly acknowledges that the harm which might result to the
Company’s business as a result of any noncompliance by the Grantee with the
provisions of this Section 8 would be largely irreparable.  The parties agree
that if the Company pursues legal action to enforce the terms and conditions of
this Section 8 and obtains all or part of the relief sought, the Grantee shall
be responsible for the reasonable attorney’s fees and costs of the Company in
bringing such action.

 

(iii)                               Notwithstanding any other provision of this
Agreement or the Plan, the rights and obligations of the parties hereto, and any
claims or disputes relating to this Section 8 shall be governed by and construed
in accordance with the laws of the State of Texas without giving effect to the
principles of conflict of laws thereof.  Each party agrees that any action
arising out of or relating to this Section 8 shall be brought exclusively in the
state courts located in Dallas County, Texas and the United States District
Court for the Northern District of Texas (Dallas Division), accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of those courts, and irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
action in those jurisdictions.

 

(iv)                              For purposes of this Section 8, the term
“Company” shall be deemed to include Global Power Equipment Group Inc., its
Subsidiaries and affiliates, and all of their respective successors and assigns.

 

6

--------------------------------------------------------------------------------


 

9.                                      No Employment Contract.  Nothing
contained in this Agreement shall confer upon the Grantee any right with respect
to continuance of employment by the Company and its Subsidiaries, nor limit or
affect in any manner the right of the Company and its Subsidiaries to terminate
the employment or adjust the compensation of the Grantee, in each case with or
without Cause.

 

10.                               Relation to Other Benefits.  Any economic or
other benefit to the Grantee under this Agreement or the Plan shall not be taken
into account in determining any benefits to which the Grantee may be entitled
under any profit-sharing, retirement or other benefit or compensation plan
maintained by the Company or a Subsidiary and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or a Subsidiary.

 

11.                               Taxes and Withholding.  The Grantee is
responsible for any federal, state, local or other taxes with respect to the
Restricted Share Units and the Dividend Equivalents.  The Company does not
guarantee any particular tax treatment or results in connection with the grant
or vesting of the Restricted Share Units, the delivery of Shares or the payment
of Dividend Equivalents.  To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then, except as
otherwise provided below, the Company or Subsidiary (as applicable) shall retain
a number of Shares otherwise deliverable hereunder with a value equal to the
required withholding (based on the Fair Market Value of the Shares on the date
of delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding.  If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes at any time
other than upon delivery of the Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to
(a) require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).   If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes with respect to Dividend Equivalents, then the
Company or Subsidiary (as applicable) shall have the right in its sole
discretion to reduce the cash payment related to the Dividend Equivalent by the
applicable tax withholding.

 

12.                               Adjustments.  The number and kind of shares of
stock deliverable pursuant to the Restricted Share Units are subject to
adjustment as provided in Section 16 of the Plan.

 

13.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws and listing requirements with respect to the Restricted Share Units;
provided that, notwithstanding any other provision of this Agreement, and only
to the extent permitted under Section 409A of the Code, the Company shall not be
obligated to deliver any Shares pursuant to this Agreement if the delivery
thereof would result in a violation of any such law or listing requirement.

 

14.                               Section 409A of the Code.  It is intended that
the Restricted Share Units and any Dividend Equivalents provided pursuant to
this Agreement shall be exempt from, or comply with, the requirements of
Section 409A of the Code, and this Agreement shall be interpreted, administered
and governed in accordance with such intent.  To the extent necessary to give
effect to such intent, the Grantee’s termination of employment shall mean, for
purposes of this Agreement, the Grantee’s “separation from service” within the
meaning of Section 409A of the Code.  In particular, it is intended that the
Restricted Share Units and any Dividend Equivalents shall be exempt from
Section 409A of the Code, to the maximum extent possible, pursuant to the
“short-term deferral” exception thereto.  However,

 

7

--------------------------------------------------------------------------------


 

to the extent that the Restricted Share Units or any Dividend Equivalents
constitute a deferral of compensation subject to the requirements of
Section 409A of the Code (for example, because the Grantee’s governing
employment agreement defines “Good Reason” in a manner such that the Grantee’s
termination of employment for Good Reason following a Change in Control would
not be treated as an involuntary separation from service for purposes of Section
409A of the Code), then the following rules shall apply, notwithstanding any
other provision of this Agreement to the contrary:

 

(a)                                 The Company will deliver the Shares
underlying any Restricted Share Units that become vested in accordance with
Section 2 of this Agreement and pay any Dividend Equivalents with respect to
those vested Restricted Share Units within seventy (70) days after the first to
occur of (i) the last day of the Performance Period; (ii) the occurrence of a
Change in Control that is also a “change in the ownership,” a “change in the
effective control,” or a “change in the ownership of a substantial portion of
the assets” of the Company within the meaning of Section 409A of the Code; or
(iii) the Grantee’s “separation from service” within the meaning of Section 409A
of the Code; and

 

(b)                                 If the Restricted Share Units (and any
related Dividend Equivalents) become vested pursuant to Section 2 of this
Agreement and are payable as a result of the Grantee’s separation from service
(other than as a result of the Grantee’s death) and the Grantee is a “specified
employee” at that time within the meaning of Section 409A of the Code (as
determined pursuant to the Company’s policy for identifying specified
employees), the Company will deliver the Shares underlying the vested Restricted
Share Units and pay any related Dividend Equivalents to the Grantee on the first
business day that is at least six months after the date of the Grantee’s
separation from service (or upon the Grantee’s death if the Grantee dies before
the end of that six-month period).

 

15.                               Amendments.  Subject to the terms of the Plan,
the Committee may modify this Agreement upon written notice to the Grantee. Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto.  Notwithstanding the
foregoing, no amendment of the Plan or this Agreement shall adversely affect in
a material way the rights of the Grantee under this Agreement without the
Grantee’s consent unless the Committee determines, in good faith, that such
amendment is required for the Agreement to either be exempt from the application
of, or comply with, the requirements of Section 409A of the Code, or as
otherwise may be provided in the Plan.

 

16.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

17.                               Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan. Except with respect to the provisions
of the Restrictive Covenants Agreement and of any separately executed covenant
not to compete with the Company expressly referenced herein, this Agreement and
the Plan contain the entire agreement and understanding of the parties with
respect to the subject matter contained in this Agreement, and supersede all
prior written or oral communications, representations and negotiations in
respect thereto. Except as otherwise provided in Section 8(e)(iii) hereof, in
the event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.  The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
the grant of the Restricted Share Units.

 

8

--------------------------------------------------------------------------------


 

18.                               Successors and Assigns.  Without limiting
Section 5, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of the Grantee, and the successors and assigns of the Company.

 

19.                               Governing Law.  Except as otherwise provided
in Section 8 hereof, the interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

 

20.                               Use of Grantee’s Information.  Information
about the Grantee and the Grantee’s participation in the Plan may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Company and its Subsidiaries and
by third-party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above.

 

21.                               Electronic Delivery.  The Grantee hereby
consents and agrees to electronic delivery of any documents that the Company may
elect to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered under the Plan. The
Grantee understands that, unless earlier revoked by the Grantee by giving
written notice to the Senior Vice President, Chief Administrative Officer,
General Counsel and Secretary of the Company, this consent shall be effective
for the duration of the Agreement. The Grantee also understands that he or she
shall have the right at any time to request that the Company deliver written
copies of any and all materials referred to above at no charge. The Grantee
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may elect to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. The Grantee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.

 

22.                               No Fractional Shares.  Fractional Shares or
units will be subject to rounding conventions adopted by the Company from time
to time; provided that in no event will the total shares issued exceed the total
units granted under this award.

 

23.                               Legend.  The Grantee understands that each
certificate evidencing the Shares underlying any vested Restricted Share Units
will bear a legend in substantially the following form, which the Grantee has
read and understands:

 

THESE SECURITIES HAVE NOT BEEN ISSUED PURSUANT TO A REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (WHICH TRANSACTION
SHALL BE ACCOMPANIED BY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT OR OTHER APPLICABLE LAWS) OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT RELATING TO SUCH SECURITIES UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE

 

9

--------------------------------------------------------------------------------


 

WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS.

 

If the Shares are issued in uncertificated form, the Grantee agrees that such
Shares may not be  offered, sold, pledged, transferred or otherwise disposed of
except in accordance with the terms set forth in the legend above.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Terence J. Cryan

 

Title:

President and CEO

 

By executing this Agreement, you acknowledge that a copy of the Plan and the
Company’s most recent Annual Report and Proxy Statement either have been
received by you or are available for viewing on the Company’s internet site at
www.globalpower.com, and you consent to receiving this information
electronically, or, in the alternative, agree to contact Tracy Pagliara, the
Company’s Senior Vice President, Chief Administrative Officer, General Counsel
and Secretary, at 214-574-2709, to request a paper copy of this information at
no charge.

 

 

GRANTEE

 

 

 

 

 

10

--------------------------------------------------------------------------------
